FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HECTOR ALVARADO,                                 No. 12-73116

               Petitioner,                       Agency No. A074-424-184

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Hector Alvarado, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for cancellation of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
or constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We dismiss in part, and deny in part, the petition for review.

      We lack jurisdiction to review the agency’s discretionary decision, pursuant

to 8 U.S.C. § 1101(f), that Alvarado lacked good moral character. See

Lopez-Castellanos v. Gonzales, 437 F.3d 848, 854 (9th Cir. 2006). Although we

retain jurisdiction to review colorable questions of law or constitutional claims, see

8 U.S.C. § 1252(a)(2)(D), Alvarado’s contention that the agency erred in its moral

character determination because his alleged misrepresentations were not listed as

one of the per se statutory exclusions found in 8 U.S.C. § 1101(f) fails because the

agency’s determination was based in the statute’s “catch-all” provision. See 8

U.S.C. § 1101(f) (final paragraph). Alvarado’s remaining challenges to the

agency’s discretionary decision are not colorable constitutional or legal challenges

that would invoke our jurisdiction.

      Petitioner’s remaining contention regarding his eligibility for a stay is moot.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                   12-73116